                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:20-CV-00161-KDB
 KEVIN DAVID ORR,

                  Plaintiff,

    v.                                                          ORDER

 KILOLO KIJAKAZI, Acting
 Commissioner of Social Security,1

                  Defendant.


         THIS MATTER is before the Court on Plaintiff Kevin David Orr’s Motion for Summary

Judgment (Doc. No. 13) and Defendant’s Motion for Summary Judgment (Doc. No. 15). Mr. Orr,

through counsel, seeks judicial review of an unfavorable administrative decision denying his

applications for Title II Disability Insurance Benefits and Title XVI Supplemental Security

Income.

         Having reviewed and considered the parties’ written arguments, the administrative record,

and applicable authority, the Court finds that the matter should be remanded to allow the ALJ to

properly consider the medical opinion of one of Mr. Orr’s treating physicians. Accordingly, the

Court will GRANT Plaintiff’s Motion for Summary Judgment, DENY Defendant’s Motion for

Summary Judgement, REVERSE the Commissioner’s decision, and REMAND this matter for

further proceedings consistent with this Order.




         1Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be
substituted for Andrew Saul as the Defendant in this suit.
                                                  1

             Case 1:20-cv-00161-KDB Document 18 Filed 09/01/21 Page 1 of 7
                                         I. BACKGROUND

       On April 18, 2017, Plaintiff filed applications for Title II Disability Insurance Benefits and

Title XVI Supplemental Security Income, alleging disability beginning August 6, 2015 due to

congestive heart failure, atrial fibrillation, hypertension, and edema. (Tr. 16, 222, 224, 256).2

Plaintiff’s applications were denied initially on June 6, 2017 and upon reconsideration on October

17, 2017. (Tr. 140, 144, 152, 160). After conducting a hearing on March 13, 2019, Administrative

Law Judge Alice Jordan (the “ALJ”) denied Mr. Orr’s application in a decision dated June 4, 2019.

(Tr. 16-30). On April 22, 2020, the Appeals Council denied Mr. Orr’s request for review. (See Tr.

1). The ALJ’s decision now stands as the final decision of the Commissioner, and Mr. Orr has

timely requested judicial review pursuant to 42 U.S.C. § 405(g).

                             II. THE COMMISSIONER’S DECISION

       The ALJ followed the required five-step sequential evaluation process established by the

Social Security Administration to determine if Mr. Orr was disabled under the law during the

relevant period.3 At step one, the ALJ found that Mr. Orr had not engaged in substantial gainful

activity (“SGA”) since his alleged onset date of August 6, 2015. (Tr. 19). At step two, the ALJ

found that Mr. Orr had several medically determinable and severe impairments, including




       2   Citations to the Administrative Record filed by the Commissioner are designated as “Tr.”

       3  The required five-step sequential evaluation required the ALJ to determine: (1) whether
the claimant was engaged in substantial gainful activity; (2) if not, whether the claimant had a
severe impairment; (3) if so, whether the impairment (or combination of impairments) met or
equaled a listed impairment; (4) if not, whether the impairment (or combination of impairments)
prevented the claimant from performing past relevant work; and (5) if so, whether the impairment
(or combination of impairments) prevented the claimant from performing any other jobs available
in significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).
The claimant has the burden of production and proof in the first four steps, but the Commissioner
must prove the claimant is able to perform other work in the national economy despite his
limitations. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).
                                                  2

           Case 1:20-cv-00161-KDB Document 18 Filed 09/01/21 Page 2 of 7
“congestive heart failure (including edema), arterial fibrillation, hypertension and spinal

spondylolisthesis with cervical radiculopathy.” (Tr. 19). The ALJ considered Mr. Orr’s

impairments and the listing at 20 C.F.R. Pt. 404, Subpt. P, App. 1 (20 C.F.R. §§ 404.1520(d),

404.1525, 404.1526, 416.920(d), 416.925, 416.926), and concluded at step three that Mr. Orr’s

impairments do not meet or medically equal any listing. (Tr. 20).

        The ALJ then determined that Mr. Orr had the residual functional capacity (“RFC”) to

perform light work as defined in 20 C.F.R. 404.1567(b) and 416.967(b) except:

        that he requires the ability to change positions in order to get off his feet at times
        one time per hour without losing work. The claimant could occasionally climb
        ladders, meaning those two-step things, frequently climb steps, frequently stoop,
        crouch and kneel. He can crawl no more than occasionally. He must avoid
        concentrated exposure to heat, cold, humidity, respiratory irritants and hazards.
(Tr. 21).

        At step four, the ALJ found that the Plaintiff was unable to perform any of his past relevant

work. (Tr. 28). At step five, the ALJ concluded that Mr. Orr could perform jobs that exist in

significant numbers in the national economy given his age (47), education (at least a high school

education), work experience, and RFC. (Tr. 28-29). These jobs included office helper (DOT

239.567-010), routing clerk (DOT 222.687-022), and shipping and receiving weigher (DOT

222.387-074). Thus, the ALJ found that Plaintiff was not disabled within the meaning of the Social

Security Act from August 6, 2015 through the date of her decision. (Tr. 30).


                                      III. LEGAL STANDARD

        District courts review the ALJ’s Social Security disability determination pursuant to the

standard set out in 42 U.S.C. § 405(g). The decision of the ALJ must be upheld if the ALJ “applied

the correct legal standards” and if the “factual findings are supported by substantial evidence.”

Bird v. Comm’r of SSA, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is that which a


                                                  3

            Case 1:20-cv-00161-KDB Document 18 Filed 09/01/21 Page 3 of 7
reasonable mind might accept as adequate to support a conclusion.” Pearson v. Colvin, 810 F.3d

204, 207 (4th Cir. 2015) (internal quotation marks omitted). Though the “threshold for such

evidentiary sufficiency is not high,” it requires that “more than a mere scintilla” of evidence

support the ALJ’s findings. Shinaberry v. Saul, 952 F.3d 113, 120 (4th Cir. 2020). In undertaking

this review, it is not the district court’s place to “re-weigh conflicting evidence, make credibility

determinations, or substitute our judgment for that of the [ALJ].” Craig v. Chater, 76 F.3d 585,

589 (4th Cir. 1996). However, “we do not reflexively rubber-stamp an ALJ’s findings.” Lewis v.

Berryhill, 858 F.3d 858, 870 (4th Cir. 2017).

                                          IV. DISCUSSION

       On appeal to this Court, Mr. Orr argues that the ALJ’s RFC finding is not supported by

substantial evidence because the ALJ failed to properly evaluate the opinion evidence of PA

Kuwamoto (primary care provider), Dr. Miller (orthopedic surgeon), and Dr. Keever

(cardiologist). (Doc. No. 14, at 2). Because the Court finds that the ALJ failed to properly evaluate

the opinion evidence of PA Kuwamoto, it will remand for further administrative proceedings

including a de novo hearing and decision.4

       For claims filed on or after March 27, 2017 (such as Mr. Orr’s), the Commissioner does

not give any specific evidentiary weight, including controlling weight, to any medical opinions.

20 C.F.R. 404.1520c, 416.920c. In determining the persuasiveness of the opinion, the ALJ must

consider certain factors outlined by the regulations, including supportability, consistency, the

medical source’s relationship with the claimant, the medical source’s specialization, and other

factors. Id. The ALJ should adequately explain her rationale in assessing opinion evidence through




       4 The Court need not and does not reach the issues of whether the ALJ properly evaluated
the opinion of Dr. Keever and Dr. Miller.
                                                 4

           Case 1:20-cv-00161-KDB Document 18 Filed 09/01/21 Page 4 of 7
consideration of these factors. See, e.g., SSR 96-8p (“The RFC assessment must always consider

and address medical source opinions. If the RFC assessment conflicts with an opinion from a

medical source, the adjudicator must explain why the opinion was not adopted.”). Generally, “[a]

medical source may have a better understanding of your impairment(s) if he or she examines you

than if the medical source only reviews evidence in your folder.” 20 C.F.R. §§ 404.1520c(c)(3)(v),

416.920c(c)(3)(v).

        Here, the ALJ determined that Mr. Orr was capable of performing a reduced range of light

work. In making this determination, she found the opinions of all of Mr. Orr’s treating

physicians—PA Kuwamoto, Dr. Keever, and Dr. Miller—unpersuasive due to their alleged

inconsistency with the record and Mr. Orr’s activities. PA Kuwamoto opined that Mr. Orr had

shortness of breath, intermittent atrial fibrillation, bilateral lower extremity pain and swelling, back

pain, and chronic spasms that limited him in that he could walk only half a block without rest; sit

for one hour at a time for six hours total; stand for fifteen minutes at a time for about two hours

total; needed to be permitted to shift positions at will; would need up to a twenty minute break

every one or two hours; would need to elevate his legs with prolonged sitting; could occasionally

lift ten pounds; and would be absent more than three times per month. (Tr. 993-94). At most, these

restrictions work would translate to sedentary work with numerous additional limitations.

        In her analysis of PA Kuwamoto’s opinion, the ALJ found that the opinion “overstate[s]

the impact of the claimant’s impairments and [is] not consistent with the record, including many

examinations performed by [PA Kuwamoto and another doctor], which document few significant

abnormalities.” (Tr. 26). The ALJ then cited to a string of medical records to support her

conclusion that these examinations documented “few significant abnormalities”; however, these

citations include multiple positive examination findings consistent with PA Kuwamoto’s opinion,



                                                   5

          Case 1:20-cv-00161-KDB Document 18 Filed 09/01/21 Page 5 of 7
do not actually refer to any findings at all, or are visits for other complaints where it cannot

reasonably be expected that significant abnormalities related to his disability claim would be

reflected in the report. (Tr. 352 (no examination findings); 354 (irregular heart rhythm and

dependent rubor); 580 (follow up on a gastroenterology and urology consults); 656 (bilateral

edema); 661 (bilateral lower leg edema); 860 (bilateral edema); 867 (jugular venous distension

and bilateral edema); 870 (jugular venous distension and bilateral edema)). The ALJ—who is not

a medical professional—fails to adequately explain how these repeated findings of edema, venous

distension, and irregular heart rhythms are “insignificant abnormalities” and/or how they are

inconsistent with PA Kuwamoto’s opinion. In addition to these positive findings, PA Kuwamoto’s

treatment records consistently reflect a treatment plan for Mr. Orr’s edema, often referring to

medication and cutting back on his fluid intake. The ALJ’s statement that the treatment notes were

unremarkable—when they in fact contain positive findings and repeatedly address Mr. Orr’s

edema—does not provide a sufficient logical bridge from the evidence to her conclusion. This is

especially so when the ALJ’s RFC differs so significantly from the opinion of PA Kuwamoto, who

was Mr. Orr’s primary care provider from October 10, 2017 through February 20, 2019, and every

other treating doctor on record. Accordingly, the Court will remand the case to allow the ALJ to

properly consider PA Kuwamoto’s opinion in light of the evidence on record.

                                            V. ORDER

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Summary Judgment (Doc.

No. 13) is GRANTED; Defendant’s Motion for Summary Judgment (Doc. No. 15) is DENIED;




                                                6

         Case 1:20-cv-00161-KDB Document 18 Filed 09/01/21 Page 6 of 7
and the Commissioner’s decision is REVERSED. This matter is REMANDED for a new hearing

pursuant to Sentence Four of 42 U.S.C. § 405(g).5

       SO ORDERED.


                                 Signed: August 31, 2021




       5 Sentence Four authorizes “a judgment affirming, modifying, or reversing the decision . . .
with or without remanding the cause for a rehearing.” Sullivan, 496 U.S. 617, 625 (1990).
                                                 7

           Case 1:20-cv-00161-KDB Document 18 Filed 09/01/21 Page 7 of 7
